                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  CLINTON LEE PRITCHARD,                        )
                                                )
              Plaintiff,                        )
                                                )
  v.                                            )            No.    3:19-CV-167-RLJ-DCP
                                                )
  FRED SMITH,                                   )
                                                )
              Defendant.                        )

                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith:

       1.   Defendant’s motion for summary judgment [Doc. 18] is GRANTED;

       2. Defendant’s motion in limine [Doc. 38] is DENIED as moot;

       3. This action is DISMISSED without prejudice;

       4. Because the Court CERTIFIED in the memorandum opinion that any appeal from this
          order would not be taken in good faith, should Plaintiff file a notice of appeal, he is
          DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App.
          P. 24; and

       5. The Clerk is DIRECTED to close the file.

       IT IS SO ORDERED.

                                                           ENTER:


                                                                  s/ Leon Jordan
                                                            United States District Judge


 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 3:19-cv-00167-RLJ-DCP Document 45 Filed 12/11/20 Page 1 of 1 PageID #: 275
